Citation Nr: 0511592	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, including herniated nucleus pulposus, L5-S1, with 
low back strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse




ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that new and material evidence had not been 
received to reopen a claim of service connection for a low 
back disability.  In July 2003, the veteran testified at a 
hearing at the RO.  

In connection with his current appeal, the veteran also 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO.  After he was notified of the 
time and date of the hearing by mail, he contacted the RO in 
January 2005 and cancelled his request.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  This duty includes making as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including records from VA 
medical facilities.  VA will only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2) (2004).  

In this case, in an April 2001 statement, the veteran 
indicated that he had been treated at the VA medical facility 
in El Paso, Texas, from 1982 to 1988, and at the VA 
outpatient clinic in Austin, Texas, from 1989 to 2001.  
Although the veteran asked that the RO obtain these records 
in support of his claim, it does not appear that appropriate 
evidentiary development was conducted.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact the VA Medical 
Center in El Paso, Texas, and request 
treatment records pertaining to the 
veteran for the period from 1982 to 1988.  

2.  The RO should also contact the VA 
outpatient clinic in Austin, Texas, and 
request treatment records pertaining to 
the veteran from 1989 to 2001.  

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the RO should readjudicate the 
claim, considering all the evidence of 
record.  If the benefit requested on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case and a reasonable period of time for 
a response should be afforded.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




